DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 16 April 2020 and 4 November 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cha et al. (US 2019/0208043).

Regarding claim 1, Cha et al. disclose a waterproof button module comprising:
a pressing element (Figure 4, 42 is a pressing element), a circuit board (Figure 4, 41 is a circuit board), an adhesive layer (Figure 4, 310 is an adhesive layer), and an elastic layer (Figure 4, 200 is an elastic layer) stacking in said sequence (Figure 4 shows them in sequence), wherein the adhesive layer is attached to the circuit board and the elastic layer (Figure 4 shows 310 attached to 41 and also to 200 through spacer 120.);
wherein the adhesive layer comprises a first opening (Figure 4 shows an opening in 310.) and the elastic layer comprises a second opening (Figure 4 shows an opening in 200.), the first opening is aligned with the second opening and exposes a part of a rear surface of the circuit board (Figure 4 shows the openings are aligned and expose the rear surface of 41.), and the adhesive layer has an annular zone adjacent to and surrounding the first opening, and directly contacting the circuit board (Figures 1-4 show that 311 has an annular zone around the openings and directly contacting 41.);


Regarding claim 3, Cha et al. disclose the waterproof button module as claimed in claim 1, wherein the pressing element comprises a fingerprint-recognition element  (Figure 4, 42 is a fingerprint-recognition element) and a frame (Figure 4, 100 is a frame), the frame is a ring-like shape (Figure 2 shows 100 is a ring-like shape.), the fingerprint-recognition element is disposed in the frame and electrically connected to the circuit board (Figures 2 and 4 shows that 42 is in the frame 100 and electrically connected to 41.), and the fingerprint-recognition element seals a front opening of the frame, and the circuit board seals a rear opening of the frame (Figure 4 shows 42 seals a from opening of 100 and 41 seals the rear opening of 100.).

Regarding claim 4, Cha et al. disclose the waterproof button module as claimed in claim 1, wherein the pressing element comprises a fingerprint-recognition element (Figure 4, 42 is a fingerprint-recognition element.  See paragraph [0068].), the fingerprint-recognition element and the electric-connection assembly are respectively disposed on two opposite sides of the circuit board (Figure 4 shows 42 and 50 are on 

Regarding claim 5, Cha et al. disclose the waterproof button module as claimed in claim 1, wherein the switch passes through the first opening and the second opening (Figure 4 shows 60 “passes through” the openings.).

Regarding claim 7, this claim is rejected under the same rationale as claim 4.

Regarding claim 8, Cha et al. disclose the waterproof button module as claimed in claim 1, wherein the elastic layer comprises a holding portion (Figure 4, 210 is a holding portion of 200.), and an outer edge of the circuit board is adjacent to a location between the holding portion and the second opening (Figure 4 shows the outer edge of 41 is adjacent between the holding portion and the second opening.).

Regarding claim 11, please refer to the rejection of claim 1, and furthermore Cha et al. also disclose an electronic device comprising:
a housing comprising a through hole (Figure 4, 20 is a housing with a through hole for 100/40.);
an inner frame disposed in the housing and comprising an abutting portion (Figure 4, portion of 30 that corresponds to hole in 20 is an abutting portion.) and a retaining portion (Figure 4, portion of 30 on the edges), wherein the abutting portion corresponds to the through hole (Figure 4, as mentioned above the abutting portion is 
wherein the pressing element passes through the through hole (Figure 4 shows 40 pass through the hole in 20.), the switch abuts against the abutting portion (Figure 4 shows 60 “abuts” against 30 through the other elements.), and an outer edge of the elastic layer of the waterproof button module is fixed on the retaining portion by waterproof glue (Figures 1-4 show 220, which is an outer edge of 200, is fixed to the outer edge of 30 [retaining portion] by 330 [waterproof glue], see paragraph [0097]-[0098], prevents moisture and thus is waterproof.), so that the pressing element is moveable relative to the inner frame via the elastic layer (Figure 1-4, 40 is moveable relative to the inner frame 30.).

Regarding claim 13, this claim is rejected under the same rationale as claim 3.

Regarding claim 14, this claim is rejected under the same rationale as claim 4.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2019/0208043) in view of Kim et al. (US 2008/0180120).

Regarding claim 2, Cha et al. disclose the waterproof button module as claimed in claim 1.
Cha et al. fail to teach wherein the electric-connection assembly comprises a first connector, a second connector, and a flexible circuit board, the first connector is affixed 
Kim et al. disclose wherein an electric-connection assembly comprises a first connector (Paragraph [0025]), a second connector (Paragraph [0026]), and a flexible circuit board (Paragraph [0025], FPCB), the first connector is affixed to a circuit board (Paragraph [0025], PCB), the second connector is detachably connected to the first connector (Paragraph [0026]), and the flexible circuit board is affixed to the second connector (Paragraph [0026]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Cha et al. performs the same function as it does separately of providing an electric-connection assembly, and Kim et al. performs the same function as it does separately of providing an electric-connection assembly comprising a first connector, a second connector and a FPCB.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in providing a detachable connection structure of the electric-connection assembly.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2019/0208043).

Regarding claim 6, Cha et al. disclose the waterproof button module as claimed in claim 1, wherein an inner edge of the annular zone forms the first opening (Figure 4 shows an inner edge of 310 form the first opening.).
Cha et al. fail to explicitly teach wherein a distance between an outer edge of the annular zone and the inner edge of the annular zone is greater than 1.25 mm.
However, it would have been an obvious design choice to “one of ordinary skill” in the art before the effective filing date of the claimed invention to make a distance between an outer edge of the annular zone and the inner edge of the annular zone is greater than 1.25 mm since there were a finite number of identified and predictable potential sizes based upon the size and design constraints of the fingerprint sensor.  One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since it would require mere design optimization. Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2019/0208043) in view of Lee et al. (US 2018/0218194).

Regarding claim 9, Cha et al. disclose the waterproof button module as claimed in claim 1.
Cha et al. fail to teach wherein an area of the second opening is less than an area of the first opening.
Lee et al. disclose wherein an area of a second opening is less than an area of a first opening (Figure 5B shows an opening of rubber [elastic] layer 340 is less than the opening of the adhesive layer 344.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Cha et al. performs the same function as it does separately of providing a first opening and a second opening and Lee et al. performs the same function as it does separately of having an area of a second opening is less than an area of a first opening.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in an area of the second opening is less than an area of the first opening.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2019/0208043) in view of Sargent et al. (US 2022/0012451).

Regarding claim 10, Cha et al. disclose the waterproof button module as claimed in claim 1, wherein the switch comprises a body in the first opening and the second opening (Figure 4 shows body 60 is in the first and second opening.). 
Cha et al. fail to teach a button disposed on the body, wherein a top of the button protrudes over the adhesive layer.
Sargent et al. disclose wherein a button disposed on the body, wherein a top of the button protrudes over the adhesive layer (Figure 3B and paragraph [0087], switch 326 has top portion protruding over 324.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Cha et al. performs the same function as it does separately of providing a switch and Sargent et al. performs the same function as it does separately of having a top of a button of the switch protrude over an adhesive layer.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the switch comprising a body with a button disposed on the body and a top of the button protruding over the adhesive layer.


Regarding claim 15, this claim is rejected under the same rationale as claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
18 February 2022